—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered August 26, 1994, convicting defendant upon his plea of guilty of the crime of driving while intoxicated, as a felony.
Defendant pleaded guilty to the crime of driving while intoxicated, as a felony, in satisfaction of a two-count indictment. As part of the plea agreement, the District Attorney recommended, among other things, that defendant be sentenced to a one-year prison term. However, when defendant failed to appear at the sentencing hearing, County Court refused to follow the District Attorney’s recommendation and, inter alia, sentenced defendant to a 1 to 4 year prison term. Defendant argues that because his nonappearance was not willful, the sentence imposed is harsh and excessive. We disagree. Defendant has an extensive criminal record which includes prior alcohol-related crimes. In view of this, as well as the poor excuse defendant offered for his nonappearance, we decline to disturb the sentence imposed by County Court.
Cardona, P. J., Crew III, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed.